Case 1:19-cv-07213-JGK Document 14 Filed 10/04/19 Page 1 of 2

Case 1:19-cv-07213-JGK Document 3 Filed 08/01/19 Page 1 of 2

bcc

ae ere

[PUES SUNY
UNITED STATES DISTRICT COURT WDOCUMENT

 

 

 

 

\
SOUTHERN DISTRICT OF NEW YORK VEY, ECTIONICALLY MLED
VICTORIA SCOTT CLARKE, oan
He DCC! Mo. _
Nears BD: Bpo4
Plaintiff, ie
Civil Action No. 1:19-ev-07213
-against-
ANDREW M. SAUL. as MOTION FOR LEAVE TO FILE
Commissioner of Social Security, FOR IN FORMA PAUPERIS
STATUS PERSUANT TO 28 USC & 1915
Defendant.

 

PLEASE TAKE NOTICE that upon the attached Application to Proceed in District
Court without Prepaying Fees or Costs, AO 240, Plaintiff Victoria Scott Clarke requests that
the Clerk of this Court charge no costs, fees, and expenses to Plaintiff pursuant to 28 USC §

1915,

Sp btclhreet-
ofa (14 blot lok.
wee SDE

The Ce 1 , diaccled + bee Db thy %
Pele .

 

 

 
Case 1:19-cv-07213-JGK Document 14 Filed 10/04/19 Page 2 of 2

Case 1:19-cv-07213-JGK Document 3 Filed 08/01/19 Page 2 of 2

Dated: August 1, 2019
Bronx, New York

By:

e

Violeta Arciniega, Esq.

THE LEGAL AID SOCIETY

a o “s
wey a a

Oi Jes

260 E 161st St,

Bronx, NY 11201

(718) 579-8157

Fax: (646) 616-4071

Email: varciniega@legal-aid.org

Marshal! Green, Esq.
Attorney-in-Charge

Caro! Santangelo, Esq.

260 E. 161 Street

Bronx, N.Y. 10451

(718) 991-4600

Email:
MWGreen@legal-aid.org
CSantangelo@legal-aid.org

Attorneys for Plaintiff
